Citation Nr: 1047436	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-26 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to 
February 1970 and from May 1999 to August 1999, with additional 
time served in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for bilateral 
hearing loss, the Board has characterized this claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  The Veteran's accounts of tinnitus are not credible and the 
medical evidence of record weighs against the claim for service 
connection. 

2.  Since the August 31, 2005 effective date of service 
connection, bilateral hearing loss has been manifested by Level I 
hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Concerning the claim for service connection, letters dated 
September 2005, March 2006, and November 2006 satisfied the duty 
to notify provisions as detailed above.  Such notice preceded the 
adverse rating decision on appeal.  Accordingly, no further 
development is required with respect to the duty to notify.

Concerning the claim for a higher rating, the Veteran's claim is 
deemed to have arisen from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded 
the appropriate VA examination.  Neither the Veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

Service Connection for Tinnitus

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

The Board observes that, with respect to the Veteran's reserve 
service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, service treatment records from April 1966 to 
February 1970 are negative for any signs, symptoms, or treatment 
for tinnitus.

A service audiological record from August 1986 reflects that the 
Veteran had a negative history for tinnitus.

The Veteran reported on an August 1995 Report of Medical History 
(RMH) that he experienced occasional tinnitus.  A service 
audiological note from August 1996 reflects that the Veteran 
denied experiencing tinnitus.  An audiological evaluation report 
from August 1997 reflects that the Veteran did not experience 
tinnitus.  An aeromedical summary from August 1997 contains the 
notation that the Veteran denied experiencing tinnitus.

Hearing conservation examination report forms from September 1999 
and July 2000 indicate that the Veteran did not experience 
ringing in his ears.  An aeromedical summary from October 2001 
reflects that the Veteran denied experiencing tinnitus.  Reports 
of hearing conservation examinations from August 2002 and August 
2003 reflect that the Veteran experienced ringing in his ears.  
Another aeromedical summary from August 2004 contains the 
notation that the Veteran denied experiencing tinnitus.  A 
hearing conservation examination report from October 2004 
reflects that the Veteran experienced ringing in his ears.  
During an audiological examination in December 2004, the Veteran 
denied experiencing tinnitus.

In September 2005, the Veteran stated that he experienced 
constant tinnitus.  A VA audiological report from December 2006 
reflects that the Veteran had bilateral constant tinnitus.  

On VA examination in December 2006, the Veteran reported having 
duties as a boom operator, load master, and combat rescue.  He 
reported that he had been flying for 35 years.  He reported 
experiencing difficulty with background noise and crowds.  He 
attributed his hearing problems to his crew position during 
combat rescue, as his left side was positioned by a propeller.  
It was noted that the Veteran had to sign a hearing waiver to 
continue flying.  He complained of a constant bilateral tinnitus 
that he described as a high-pitched ringing that varied in 
intensity.  He was unable to specify the onset of the signal.  He 
reported a history of recreational noise exposure from past 
hunting, although he did not currently hunt.  He also denied 
additional occupational noise exposure.  The examiner provided a 
diagnosis of subjective tinnitus.

In March 2007, after reviewing the claims file and December 2006 
examination report, the VA examiner commented on the multiple 
audiograms and progress notes from the Veteran's service.  He 
reviewed the Veteran's report of constant bilateral tinnitus and 
remarked that the Veteran was unable to specify the onset of the 
signal.  After commenting on specific documents in the claims 
file, he said he was unable to find proof of documentation within 
the records to validate military association; therefore, it was 
his opinion that the condition of tinnitus was less likely as not 
related to the Veteran's military service.

In July 2007, K.D.K., a fellow serviceman, remarked that the 
Veteran had performed over 12,000 hours of aircrew duties on 
numerous types of military aircraft.  He said that being exposed 
to extreme noise levels over an extended period of time would 
eventually lead to hearing deficiencies.  He recalled the Veteran 
stating that his hearing was deteriorating.  In August 2007, 
H.K.M., a coworker of the Veteran, said that he noticed a decline 
in the Veteran's ability to hear.

Although written statements from the Veteran and his coworkers 
have been considered, and lay persons are competent to testify 
about symptomatology, the Board finds that the medical evidence 
is more probative than their statements.  The Veteran is 
competent to describe his past and current symptoms and VA cannot 
ignore a veteran's testimony, but personal interest may affect 
the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Lay evidence may be competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence 
is competent and sufficient in a particular case is a fact issue.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  After a 
determination of competence is made, the Board is obligated to 
determine whether lay evidence is credible.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

Here, the Veteran's statements throughout his service were 
inconsistent regarding experiencing tinnitus; the statements 
offered by the Veteran's coworkers are also inconsistent with the 
Veteran's own in-service reports.  As reviewed above, the service 
treatment records from the Veteran's two periods of active duty 
are negative for any complaints of tinnitus.  The treatment 
records from his reserve service reflect inconsistent reports of 
tinnitus.  While reporting tinnitus in August 1995, August 2002, 
August 2003, and October 2004, he specifically denied 
experiencing tinnitus in August 1986, August 1996, August 1997, 
September 1999, July 2000, October 2001, and August 2004.  
Significantly, the last audiological examination report from the 
Veteran's reserve service, dated December 2004, indicates that 
the Veteran denied experiencing tinnitus.

As such, due to their inconsistency with each other and the other 
evidence of record, the Board finds the Veteran's and other lay 
statements to be not credible.  See Cartwright, 2 Vet. App. at 
25.  Also see Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento 
v. Brown, 7 Vet. App. 80 (1994), overruled on other grounds by 
D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing to Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).

Significantly, the only medical opinion addressing the etiology 
of the Veteran's tinnitus weighs against the claim.  In the 
March 2007 addendum to the December 2006 VA examination report, 
the VA examiner determined that the Veteran's tinnitus was not 
related to the Veteran's time in service.  This opinion 
constitutes the only opinion to address the relationship between 
the Veteran's current tinnitus and service, and neither the 
Veteran nor his representative has identified, presented, or 
alluded to the existence of a contrary medical opinion- i.e., one 
that, in fact, establishes a relationship between tinnitus and 
service.

As noted above, with regard to any opinion provided by the 
Veteran or his service buddies, they have not been shown to have 
the requisite medical training or knowledge to provide a 
competent opinion as to the etiology of his claimed tinnitus. 
Therefore, their statements are of minimal probative value when 
considered in light of the rest of the evidence of record. Layno 
v. Brown, 6 Vet. App. 465, 469 (1994). 

For the above reasons, the preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection for tinnitus.

Higher Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran remarked in September 2005 that his hearing loss was 
a permanent degenerative condition that continued to get worse.

On audiological testing in December 2006, pure tone thresholds, 
in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
10
30
65
75
LEFT
15
55
70
90

Pure tone threshold averages were 45 decibels (dB) in the right 
ear and 58 dB in the left ear.  Speech discrimination scores were 
96 percent, in the right ear, and 98 percent in the left ear.  
The audiologist found that, as for the right ear, the Veteran had 
a mild to severe high-frequency sensorineural hearing loss.  The 
assessment for the left ear was a sloping moderately severe to 
profound sensorineural hearing loss.

The Veteran stated in July 2007 that for the last ten years of 
his reserve service, he needed hearing waivers to maintain his 
position.

In July 2007, K.D.K., a fellow serviceman, remarked that the 
Veteran had performed over 12,000 hours of aircrew duties on 
numerous types of military aircraft.  He said that being exposed 
to extreme noise levels over an extended period of time would 
eventually lead to hearing deficiencies.  He recalled the Veteran 
stating that his hearing was deteriorating.  In August 2007, 
H.K.M., a coworker of the Veteran, said that he noticed a decline 
in the Veteran's ability to hear.

The Board notes that the results of the December 2006 
audiological evaluations do not reveal an exceptional pattern of 
hearing loss in either ear, as defined by 38 C.F.R. § 4.86.  
Application of the findings of the December 2006 examination to 
Table VI reveals Level I hearing in the right ear, and level II 
hearing in the left ear.  Nonetheless, application of these 
findings to Table VII corresponds to a noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of bilateral hearing loss, however, it 
must be emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its determination on 
the basis of the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, 
the Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the December 2006 VA examiner specifically noted that the 
Veteran's situations of greatest difficulty included hearing 
while in crowds and while surrounded by background noise.  The 
examiner also recorded the Veteran's prior duties and remarked 
that the Veteran said that the military was his primary job.  
Thus, the examiner described the functional effects caused by the 
Veteran's hearing disability, and the examination report 
satisfied the requirements of Martinak.

The Board has also considered whether the disability at issue 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's bilateral hearing loss.  The 
threshold factor for extra-schedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's bilateral hearing loss, 
pursuant to Fenderson, and that the claim for higher rating must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for a higher rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied.

An initial compensable rating bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


